           Case 1:14-cr-00731-LTS Document 153 Filed 01/28/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA,

        -v-                                                           No. 14-CR-00731-LTS

IVAN COLLADO,

                 Defendant.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received Defendant Ivan Collado’s undated pro se letter mailed on

January 13, 2021 (Docket Entry No. 152), reporting that Mr. Collado has contracted the

coronavirus that causes COVID-19, that his facility is not isolating or providing medication to

inmates infected with that virus, and that he wishes to seek compassionate release pursuant to 18

U.S.C. section 3582(c)(1)(A).

                 Section 3582(c)(1)(A) provides, in relevant part, that:

                 the court . . . upon motion of the defendant after the defendant has fully
                 exhausted all administrative rights to appeal a failure of the Bureau of
                 Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days
                 from the receipt of such a request by the warden of the defendant’s
                 facility, whichever is earlier, may reduce the term of imprisonment . . .
                 after considering the factors set forth in section 3553(a) to the extent that
                 they are applicable, if it finds that . . . extraordinary and compelling
                 reasons warrant such a reduction . . .

18 U.S.C.A. § 3582(c)(1)(A) (Westlaw through P.L. 116-259). Section 3582(c)(1)(A)’s

exhaustion requirement reflects Congress’s “unambiguous[ ] intent that the BOP have the

opportunity and obligation, in the first instance, to decide whether to move for compassionate

release and reduced sentences for eligible inmates,” in part because “prison administrators are




COLLADO - ORD RE MOT FOR COMP REL.DOCX                     VERSION JANUARY 28, 2021                1
         Case 1:14-cr-00731-LTS Document 153 Filed 01/28/21 Page 2 of 3




well-positioned to ‘prioritize the most urgent claims’ and ‘investigate the gravity of the

conditions supporting compassionate release and the likelihood that the conditions will persist.’”

United States v. Chappell, No. 16-CR-512 (LTS), 2020 WL 3415229, at *3 (S.D.N.Y. June 22,

2020) (quoting United States v. Alam, 960 F.3d 831, 835 (6th Cir. 2020)).

               Mr. Collado has submitted no evidence of having fully exhausted his

administrative rights by seeking compassionate release from the warden of his facility prior to

seeking it from the Court. Moreover, although he states that he has contracted the coronavirus,

he does not claim to be suffering severe illness from COVID-19 (or to have any pre-existing

conditions which place him at a higher risk of such severe illness) and, at 43 years old, is not in

an age group placing him at comparatively higher risk of severe illness from COVID-19. See

United States v. Davis, No. 12-CR-712 (SHS), 2020 WL 4573029, at *1 (S.D.N.Y. Aug. 7,

2020) (“At forty-six years old, Davis does not fall within a high-risk age group for severe

COVID-19 illness.”). See also United States v. Santiago-Figueroa, No. 18-CR-618 (GBD), 2021

WL 37692, at *2 (S.D.N.Y. Jan. 4, 2021) (denying motion for compassionate release in part

because the movant had not demonstrated the application of one of the recognized exceptions to

administrative exhaustion requirements: “(1) where exhaustion would be futile, including where

undue delay due to exhaustion may result in ‘catastrophic health consequences;’ (2) where ‘the

administrative process would be incapable of granting adequate relief;’ and (3) where ‘pursuing

agency review would subject plaintiffs to undue prejudice.’”) (citation omitted).

               The Court appreciates the significance of any COVID-19 infection in the context

of the current pandemic conditions, and wishes Mr. Collado a prompt and full recovery.

However, because Mr. Collado has not exhausted his administrative requirements as required

under 18 U.S.C. section 3582(c)(1)(A), or submitted evidence supporting the application of an




COLLADO - ORD RE MOT FOR COMP REL.DOCX            VERSION JANUARY 28, 2021                            2
         Case 1:14-cr-00731-LTS Document 153 Filed 01/28/21 Page 3 of 3




exception to that section’s exhaustion requirement, his letter-application seeking compassionate

release pursuant to that section is denied without prejudice to renewal upon a showing of

exhaustion by Mr. Collado. An Order on Motion for Sentence Reduction Under 18 U.S.C.

section 3582(c)(1)(A) will also be entered. Chambers will mail copies of this Order and the

Order on Motion for Sentence Reduction to Mr. Collado.


       SO ORDERED.

Dated: New York, New York
       January 28, 2021
                                                           /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                           United States District Judge

Copy mailed to:

Ivan Collado
Reg. No. 71344-054
FCI Ray Brook
Federal Correctional Institution
P.O. Box 900
Ray Brook, NY 12977




COLLADO - ORD RE MOT FOR COMP REL.DOCX          VERSION JANUARY 28, 2021                           3
